IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 109 WAL 2019
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
 MICHAEL DWAYNE BAGNALL,                      :
                                              :
                     Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 11th day of September, 2019, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:


   The lower court erred in failing to grant a new trial based upon a serious Brady
   violation.